99.2 CERTIFICATE OF DESIGNATIONS OF THE PREFERENCES, LIMITATIONS AND RELATIVE RIGHTS OF SERIES B CONVERTIBLE PREFERRED STOCK OF CHINA DIRECT TRADING CORPPORATION Pursuant to Section 607.0602 of the Florida Business Corporation Law, CHDT Corporation, a Florida corporation (the "Corporation"), DOES HEREBY CERTIFY that pursuant to the authority conferred upon the Board of Directors by the Articles of Incorporation of the Corporation and pursuant to Section 607.0602 of the Florida Business Corporation Law, said Board of Directors at a meeting duly held on January 22, 2006, has duly adopted a resolution providing for the issuance of a series of 100,000 shares of Series B Convertible Preferred Stock, par value $0.10 per share, which reads as follows: First: The name of the corporation is China Direct Trading Corporation (hereinafter referred to as the "Corporation"). Second: The following amendment to the Amended Articles of Incorporation was approved and adopted on January 22, 2006, as prescribed by Section 607.1006 of the Florida 1989 Business Corporation Act, by the board of directors at a meeting without shareholder approval, and approval by the shareholders of the Corporation was not required. Third: This amendment is to be effective immediately on filing. Fourth: Article IV of the Amended Certificate of Incorporation is further amended to add the following: SERIES B CONVERTIBLE PREFERRED STOCK, $0.10 PAR VALUE PER SHARE. There is hereby designated, out of the authorized but unissued shares of Preferred Stock of the Corporation, a series thereof, and the number of shares, voting powers, designation, preferences, and relative, participating, optional, and other special rights, and the qualifications, limitations, and restrictions thereof, of the shares of such series (in addition to those set forth in the Articles of Incorporation, as amended, which are applicable to the Preferred Stock of all series), shall be as follows: (1) The distinctive serial designation of this series shall be "Series B Convertible Preferred Stock, $0.10 par value per share" (hereinafter called "this Series"). (2) The number of shares in this Series shall initially be 800,000, which number may from time to time be increased or decreased (but not below the number then outstanding) by the Board of Directors.
